701 S.E.2d 683 (2010)
GOLDSTON
v.
STATE.
No. 443A09.
Supreme Court of North Carolina.
September 1, 2010.
G. Eugene Boyce, Raleigh, Robert Orr, Asheville, for W.D. Goldston, Jr., et al.
Norma S. Harrell, Special Deputy Attorney General, for State of NC, et al.
Burley B. Mitchell, Jr., Raleigh, for James E. Holshouser, Jr., et al.
E. Hardy Lewis, Raleigh, for Joe Hackney, et al.
The following order has been entered on the motion filed on the 31st of August 2010 by Amici for Leave to Participate in Oral Argument of Amici Curiae Joe Hackney, Harold J. Brubaker, Hugh Holliman, Paul Stam, Marc Basnight, Dan Blue, Daniel G. Clodfelter, Fletcher L. Hartsell, Jr., and Martin L. Nesbitt, Jr., and the National Conference of State Legislatures:
"Motion Allowed by order of the Court in conference this the 1st of September 2010."
TIMMONS-GOODSON, J., recused.